Citation Nr: 0307612	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the initial evaluation for bilateral hearing 
loss, evaluated as noncompensable from November 15, 2000.

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  A December 2000 VA audiology evaluation showed that the 
veteran had an average 53.7 decibel loss in the right ear for 
the 1000, 2000, 3000, and 4000 frequencies and an average 
48.7 decibel loss in the left ear for these ranges, with 
controlled speech recognition test (Maryland CNC) scores of 
72 and 76 percent for the right ear and 76 percent for the 
left.

3.  A March 2001 VA hearing examination showed that the 
veteran had an average 54 decibel loss in the right ear for 
the 1000, 2000, 3000, and 4000 frequencies and an average 
52.5 decibel loss in the left ear for these ranges, with 
controlled speech recognition test (Maryland CNC) scores of 
80 percent for the right ear and 84 percent for the left.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have been met since November 15, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA and the implementing regulations 
require VA to supply a medical examination or opinion when 
such is necessary to make a decision on a claim for 
compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).

The request of the veteran for a greater evaluation of his 
bilateral hearing loss was pending before VA on the effective 
date of the VCAA.  Therefore, it is a claim to which the VCAA 
and its implementing regulations apply.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board finds that VA has fulfilled the duties to the 
claimant arising under the VCAA. 

On several occasions, VA has informed the veteran and his 
representative in writing of the type of evidence that would 
substantiate this claim for a higher evaluation of his 
bilateral hearing loss.  In such notices, VA also has 
explained the respective responsibilities of the veteran and 
VA in the effort to obtain such evidence.  The most recent 
notice containing this information was a letter sent by the 
Board to the veteran in January 2003.  Earlier, such notice 
was provided to the veteran through the statement of the case 
that the RO issued in February 2002 and the decision review 
officer's decision that the RO issued in January 2002.   The 
claims file reveals that the RO secured the medical records 
relevant to the claim save those that the veteran submitted 
himself.  In addition, the veteran was afforded two VA 
hearing evaluations, one in December 2000 as part of 
outpatient treatment and another in the form of a VA 
examination performed in March 2001.  During these 
evaluations, there were developed the audiological findings 
needed to rate his hearing loss.
 
Thus, VA has fulfilled its duty under the VCAA to assist the 
claimant with the development of the record of the claim, and 
it has provided the claimant with the notice required under 
this law.   Therefore, the Board will decide the claim on the 
basis of the record now standing.

ii.  Bilateral hearing loss from
November 15, 2000

a.  Background

The veteran filed a claim of entitlement to service 
connection for defective hearing in November 2000.  In the 
May 2001 rating decision that he now appeals, the RO granted 
service connection for bilateral hearing loss effective 
November 15, 2000 and assigned a noncompensable evaluation 
from that effective date.  

With his claim for service connection, the veteran submitted 
a report and audiogram that were prepared. as part of an 
evaluation performed in October 2000 at the McIntire Ear, 
Nose and Throat Clinic.  The report stated that 
"[a]udiometric testing revealed bilateral sensorineural 
hearing loss of a mild to severe nature" and noted that 
"[w]ord recognition scores were 64% on the right ear and 72% 
on the left ear."  The audiogram was a graph indicating 
puretone thresholds for each ear at the frequencies 250, 500, 
1000, 2000, 4000, and 8000, but the points on the graph were 
not translated into numbers.  It was recommended in the 
report that the veteran be fitted with hearing aids for both 
ears.

The veteran's hearing was evaluated in December 2000 at a VA 
medical facility in the course of outpatient treatment.  
Audiometric testing of each ear revealed these puretone 
thresholds at the 500, 1000, 2000, 3000, and 4000 
frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
65
90
LEFT
10
25
35
60
75

Speech recognition scores (Maryland CNC) were reported as 72 
and 70 percent for the right ear and 76 percent for the left.   
In an audiology note considering this data, a diagnosis of 
bilateral high frequency sensorineural hearing loss was 
reported.   

A VA hearing evaluation was performed in March 2001.  
Audiometric testing of each ear revealed these puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
65
90
LEFT
15
25
40
70
75

Speech recognition scores (Maryland CNC) were 80 percent for 
the right ear and 84 percent for the left.   A diagnosis of 
sensorineural hearing loss was reported for both ear, and the 
examiner recommended that the veteran wear hearing aids in 
both ears.  

b.  Rating

When, as here, the rating at issue was assigned with a grant 
of service connection, such rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection.  Accordingly, the 
evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The effective date of service connection for the 
veteran's bilateral hearing loss is November 15, 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Disability ratings of service-connected hearing impairments, 
however, are derived by a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations are rendered, Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The standards for 
rating impairment of auditory acuity are set forth in 
38 C.F.R. §§ 4.85-4.87 (2002).  The procedure appropriate to 
this case (i.e., a service-connected bilateral hearing loss 
that has been measured during an audiological evaluation by 
both audiometric testing and Maryland speech recognition 
testing) is that presented in § 4.85.

That procedure is as follows:  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.85) is 
used to establish a numeric designation of service-connected 
impaired hearing efficiency on the basis of this data.  The 
horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing efficiency (levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  
38 C.F.R. § 4.85(b)

The puretone decibel loss is termed on Table VI the 
"puretone threshold average."  This quantity is determined 
for each ear by taking the average of the puretone thresholds 
in the 1,000, 2000, 3,000, and 4,000 frequencies determined 
during audiometric testing.  38 C.F.R. § 4.85(d).  

Once the numeric designations of impaired hearing efficiency 
have been determined for each ear on Table VI, then Table VII 
(38 C.F.R. § 4.85, Diagnostic Code 6100) is employed to 
arrive at the percentage evaluation (i.e., the schedular 
rating) for hearing impairment.  See 38 C.F.R. § 4.85(e).  
The percentage evaluation is found from Table VII for 
bilateral hearing impairment by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  

Application of this procedure to the data yielded during the 
December 2000 VA hearing evaluation yields a puretone 
threshold average of 53.7 for the right ear and 48.7 for the 
left.   Together with the speech discrimination scores, these 
averages yield, on Table VI, a numeric designation of 
impaired hearing efficiency of V for the right ear (puretone 
threshold average between 50 and 57, speech discrimination 
between 68 and 74 percent) and III for the left (puretone 
threshold average between 42 and 49, speech discrimination 
between 76 and 82 percent).  On Table VII, the intersection 
of the numeric designation of impaired efficiency for each 
ear produces a bilateral disability percentage evaluation of 
10 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Application of the § 4.85 procedure to the data yielded 
during the March 2001 VA hearing evaluation yields a puretone 
threshold average of 55 for the right ear and 53 for the 
left.   Together with the speech discrimination scores, these 
averages yield, on Table VI, a numeric designation of 
impaired hearing efficiency of IV for the right ear (puretone 
threshold average between 50 and 57, speech discrimination 
between 76 and 82 percent) and II for the left (puretone 
threshold average between 50 and 57, speech discrimination 
between 84 and 90 percent).  On Table VII, the intersection 
of the numeric designation of impaired efficiency for each 
ear produces a bilateral disability percentage evaluation of 
0 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, different evaluations are indicated by the audiological 
data from different years.  This disparity may be resolved in 
different ways.  The Board notes, however, that the 
regulation concerning "exceptional patterns of hearing 
impairment," 38 C.F.R. § 4.86, cannot be applied to resolve 
the disparity because it applies only in cases in which there 
are either puretone thresholds at each of the 1,000, 2000, 
3,000, and 4,000 frequencies of 55 decibels or more or 
puretone thresholds at 30 decibels or more at the 1000 
frequency together with puretone thresholds of 70 decibels or 
more at the 2000 frequency.  The Board might resolve the 
conflict between the ratings indicated by the audiological 
data by assigning a staged rating consisting of a 10 percent 
evaluation for bilateral hearing loss from the effective date 
of service connection and a noncompensable evaluation from 
the date of the March 2001 hearing examination.  Fenderson.  
On the other hand, when the evidence and law create a 
question as to which of two ratings should be assigned to a 
given disability, VA adjudicators may base the evaluation on 
the disability picture as a whole.  38 C.F.R. § 4.7.  The 
Board will do so in this case.  The medical evidence clearly 
shows that throughout the disability period in concern, the 
veteran has needed hearing aids.  This has been the 
documented judgment of medical professionals who have 
evaluated him.  The need for hearing aids is indicative of 
greater disability than is implied by a noncompensable 
evaluation.  Therefore, the Board will grant the veteran a 10 
percent evaluation for his bilateral hearing loss from 
November 15, 2000.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  There is no evidence of any of these factors in this 
case.  Accordingly, the Board finds that the criteria for 
referral of the veteran's bilateral hearing loss for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  Shipwash v. Brown, 8 
Vet App 218, 227 (1995).


ORDER

A 10 percent evaluation for bilateral hearing loss is granted 
effective from November 15, 2000, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

